CATES, Judge.
Willard appeals from denial of coram no-bis.
*620He pled guilty in open court to an indictment of robbery. He had agreed to a thirty year sentence but his jury set the punishment at twenty years in the penitentiary.
Since the trial of the indictment occurred in the Spring of 1966, under Stovall v. Denno, 388 U.S. 293, 87 S.Ct. 1967, 18 L.Ed.2d 199, no question of lack of counsel in identification can arise.
We note that the trial judge rejected Willard’s original offer to plead guilty. No unequivocal evidence was adduced that Willard ever made an out of court confession. Hence, there is no causal connection to explain his plea of guilty other than a desire to make the best of the worst. He made no motion to set aside the verdict or for new trial.
The judgment below is due to be
Affirmed.